Title: From John Adams to Alden Bradford, 4 October 1818
From: Adams, John
To: Bradford, Alden



Sir
Quincy October 4th. 1818

I have received with pleasure your favour of the 30th. of September; and can express nothing but the most respectful Approbation of the Proposal to publish in a Volume the Speeches of the Governors of Massachusetts from 1765 to 1775. with the Answers. and if a Pamphlet of the Town of Boston within the Same Period, the last Effort of Mr Otis could be added it would enhance its Value.—
These documents are of importance in the history of our Country and no Man is so well qualified as yourself to give a correct and authentic Edition of them to the World.
I am, Sir with much Esteem, your most / Obedient Servant
John Adams